DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 17, 18 and 20 are objected to because of the following informalities:  claims 14-16, 19-21 consistently refer to the follicular fluid as “fresh follicular fluid”; claims 17 and 18 refer to “follicular fluid”, for the sake of consistency, it is suggested that applicants amend claims 17 and 18 to “fresh follicular fluid”.  Appropriate correction is required. Regarding claim 20, it is suggested that applicant add “into the uterus” after “introducing”.  Regarding claim 14, it is suggested that applicant amend “introducing…fluid in a uterus” to ‘introducing…fluid into a uterus”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is drawn to “withdrawing fresh follicular fluid just aspirated or properly stored after aspiration…”. The claim does not distinctly claim applicant’s invention because claim 14 is already drawn to withdrawing fresh follicular fluid from follicles. It is not clear how claim 15 further limits the claim as the withdrawing of “fresh” FF would necessarily be “just aspirated”. In addition, the scope of the terms “fresh” and “properly” are not clear and the metes and bounds of said terms cannot be interpreted so as to clearly define applicant’s invention and to avoid infringement.   The claim is missing an essential step or limitation to distinctly claim the invention. When looking to applicant’s specification (0022), which states “Said follicular fluid is aspirated when the oocytes that will be subjected to vitro fertilization are aspirated, or it is aspirated at a different time. Typically, it is aspirated along with the oocytes. The oocytes are then isolated by aspiration from the follicular fluid, after which said follicular fluid is introduced into the uterus or stored for subsequent use. To this end, said follicular fluid is stored for the introduction into the uterus at a later time. In both cases, follicular fluid is introduced into the uterus according to the definition given for the purposes of the present invention”. It appears applicants claim 15 is missing a limitation such as, “The method…of claim 14, wherein the fresh follicular fluid introduced into the uterus is just aspirated or has been properly stored after aspiration at -80°C or in liquid nitrogen until introduction into the uterus.” Correction is required to clarify applicant’s invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated above in the 112 (b) rejection, claim 15 fails to further limit  claim14, as the withdrawing of “fresh” FF from follicles would necessarily be “just aspirated”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish et al. (E. J. Ob&Gyn and Reprod. Bio., 2014, p. 153-157) in view of Weissinan et al., (1996), Gynecological Endocrinology, abstract.
Hashish teaches a method of using fresh follicular fluid (p. 154, section 2, M&M section) for in vitro fertilizations (ICSI).  Hashish teaches retrieving fresh follicular fluid, i.e. just aspirated, from a single mature oocyte, and introducing 2 mL (equivalent to 2 cm3) into the uterine cavity. Hashish teach that the fresh follicular fluid is introduction into the uterus 3 days before embryo transfer (M&M section, 2nd parag., p. 155, whole page). Regarding claims 16 and 17, they teach implantation rate is higher in follicular fluid groups (p. 154, section 3, p. 155, Table 2). Regarding claim 18, the fluid is autologous (p. 154, M&M section, 2nd parag.). Regarding claim 19, the follicular fluid is from mature oocytes from mature follicles (p. 154, M&M section, 2nd parag.). Regarding claims 20 and 21, HCG is administered 36 hours before oocyte retrieval and follicular fluid introduction (p. 154, M&M section, 1st and 2nd parag.).
Hashish does not teach the administration route; however before the effective filing date of the claimed invention, hCG administration routes including subcutaneous and intramuscular were known and used for ovarian stimulation. See Weissinan who teach both subcutaneous and intramuscular administration of hCG to be successful to trigger ovulation.  It would have been obvious to pursue known options within his or her technical grasp.
Hashish differs from the claimed invention in that they teach obtaining fluid from a single oocyte, rather than a plurality thereof and they teach embryo transfer at day 3 instead of the claimed between 4-6 days. 
While Hashish teach embryo transfer at day 3, they later suggest day 5 blastocyst transfer to allow sufficient time for endometrial tissue differentiation and modulation of growth factors present in follicular fluid (p. 156, 1st col. Last parag.).  
Hashish also suggest that a pooled source of follicular fluid from many mature oocytes should be used for determining effective improvement of implantation rates (p. 156, 1st col. Last parag.). 
Therefore, before the effective filing date of the claimed invention, the claims as a whole, were prima facie obvious in view of the teachings of Hashish. Hashish suggests withdrawing fluid from a plurality of oocytes and suggest embryo transfer at day 5 falling within applicants claimed four to six days, therefore, a posita has a good reason to pursue the known options within his or her technical grasp. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilding et al. (IDS, J. assis. Reprod. And Gen., 2006).
Goto (IDS, Fert. And Ster., vol. 92, 2009).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1631